Brady, J.
Statutes authorizing summary proceedings, and By which extraordinary power is given to courts or officers are to be strictly construed. (Sedgwick on Stat’y and Con’l Law, 317, 351; Striker v. Kelly, 2 Denio, 330; King v. The Mayor, &c., 36 N. Y. 182; Hill v. Mohawk & Hudson R. R. Co., 7 N. Y. 152.) The commissioners of estimate and assessment, appointed in a proceeding' to open a street, are created by such statutes as those referred to, and they have no other powers than those expressly conferred. They are, under the provisions of the act of 1813, chap. 86, § 178, to make a just and equitable estimate and assessment of the loss and damage, if any, over and above the benefit and advantage to the respective owners of the. land required for the purpose. They have no authority to impose any condition to be performed by him, prior to payment to the person to whom an award is made (Hill v. Mohawk & Hudson R. R. Co., supra). When they assume to do it, they act without jurisdiction, and their award, so far as it is conditional, cannot be upheld. The confirmation of their report by the Supreme Court, though conclusive in reference to all acts which the commissioners had the power to perform (King v. The Mayor, &c., supra), is not so as to matters of which they had no authority. Neither the Supreme Court, nor the consent of the parties interested, could enlarge the powers of the commissioners. When the Legislature provided that the confirmation of the report of the commissioners should be final and conclusive upon all persons, it was with reference to the powers conferred, and with knowledge of the legal construction placed upon similar statutes, that none beyond the power given could be exercised. The commissioners have an abstract duty to perform, clearly stated and easily understood, which- must be performed, to be final, in the manner prescribed, and to the extent only which is expressly defined. The plaintiffs are, for these reasons, entitled to judgment.
Judgment for plaintiffs.